Citation Nr: 0000217	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-01 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder, described as residuals, acute right hip 
myositis.

2.  Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant's period of service was from November 1978 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Service connection for a right hip disorder, described as 
residuals, acute right hip myositis, was denied in a rating 
decision in November 1983.  The veteran was notified of the 
denial of benefits, and submitted a timely notice of 
disagreement.  A statement of the case (SOC) was issued.  
However the veteran did not timely file an appeal.  
Consequently, that determination is final.  38 U.S.C.A. 
§ 7105.  That is the last final decision on any basis.

It is noted that additional evidence dated June 30, 1999 was 
received after the case was submitted to the Board.  
Consideration of this evidence by the office of local 
jurisdiction was waived by the veteran.  The Board notes that 
this additional evidence merely reiterates, and is 
duplicative of evidence already in the file and previously 
considered by the RO.  As such there is no pertinent evidence 
received requiring remand pursuant to 38 C.F.R. § 20.1304.  

The Board's decision is limited to the issues developed for 
appellate review.  The veteran also appears to be pursuing 
claims for an increased rating for residuals of a distal left 
metatarsal fracture, and heart disorder.  These issues have 
not been fully developed for appellate review, and are not 
before the Board at this time.  Kellar v. Brown, 6 Vet. App. 
157 (1994); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

FINDINGS OF FACT

1.  All pertinent and available evidence necessary for 
entering an informed decision in this case has been obtained 
by the RO.  

2.  Service connection for a right hip disorder, described as 
residuals, acute right hip myositis was denied in a November 
1983 rating decision.  The veteran was notified of that 
decision and failed to timely complete her appeal.  This is 
the last final denial on any basis.

3.  The evidence received into the record since the November 
1983 denial, including private and VA medical records, while 
new, is cumulative or redundant, and is not, by itself or in 
connection with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The appellant's service medical records reveal that the 
appellant was hospitalized for possible kidney stones.  After 
three days she was returned to duty with a final diagnosis of  
bladder spasms due to a urinary tract infection.  The service 
records do not contain complaints, findings, or a diagnosis 
of kidney stones.  

5.  The first diagnosis of kidney stones was in after a VA 
sonogram was conducted in January 1997, over 14 years after 
service.

6.  There is no competent evidence of record to relate the 
current diagnosis of kidney stones to the appellant's active 
service. 

CONCLUSIONS OF LAW

1.  The November 1983 decision by the RO denying the 
appellant's claim to service connection for a right hip 
disorder, described as residuals, acute right hip myositis is 
final; evidence submitted since that decision does not 
constitute new and material evidence which allows the Board 
to reopen and review the appellant's claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).

2.  The appellant has not submitted a well-grounded claim for 
service connection for kidney stones.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder, described as residuals, acute right hip 
myositis.

Unappealed determinations made by the agency of original 
jurisdiction are final with the exception that a claim may be 
reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156 (1998); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans, 9 Vet. App. at 284 
(1996).  In addition, see Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), and Winters v. West, 12 Vet. App. 203 
(1999) (en banc), wherein the Court held that a three-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim is well grounded, based upon 
all the evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

In the instant case, service connection was initially denied 
for a right hip disorder, by rating decision of November 
1983. The veteran was notified of that denial, and submitted 
a timely notice of disagreement.  A statement of the case 
(SOC) was issued.  However the veteran did not file a timely 
appeal.  Consequently, that determination is final.  38 
U.S.C.A. § 7105.  That is the last final decision on any 
basis.

In making that decision, the RO considered the evidence then 
of record which included the appellant's service medical 
records and separation examination.  The evidence of record 
at that time, it was held, indicated that the veteran was 
treated in service for acute myositis of a 2 to 3 week 
duration.  There were no further complaints and no evidence 
of a chronic disability.  

In April 1996, the appellant applied to reopen her claim for 
service connection for a right hip disorder.  The RO in 
February 1997, confirmed the prior decision. 

In September 1998, a hearing was held at the RO in which the 
veteran promised to render truthful testimony before the 
hearing officer.  The veteran claimed to have seen doctors on 
various occasions for her right hip disorder.  She had been 
x-rayed and diagnosed with bursitis, and treated with 
Salsalate, or Motrin. The veteran claimed to have slipped on 
a piece of ice and fell on her right hip in service.  She was 
not x-rayed or given medication at the time because she was 8 
months pregnant. The nurse noted she had fallen on her 
abdomen instead of her hip.  Shortly thereafter she was 
hospitalized for her pregnancy, and no treatment or 
diagnostic procedures were performed for a hip injury. She 
was given Motrin over the remainder of her enlistment for hip 
pain.  

From the time of separation until she was remarried, she had 
no money and did not seek any medical treatment.  She has 
received no private medical treatment, and has only received 
treatment at MacDill AFB Hospital, or through the VA.

Evidence received subsequent to November 1983, consists of 
substantial U.S. Air Force Hospital dependents and VA medical 
records.  These records reveal treatment for numerous 
musculoskeletal complaints and other unrelated disorders.  
The  additional evidence does not contain a competent expert 
opinion relating any current right hip disorder, if present, 
with any in-service treatment, event, or complaint. In this 
regard, the Board notes that the appellant is not qualified 
to make that medical connection.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While this evidence is "new" in the 
sense that it had not previously been associated with the 
veteran's claims folder, it is not material to the issue at 
hand in this case, specifically, the incurrence, or 
aggravation of a chronic right hip disorder during service.  
The appellant's allegations essentially reiterate contentions 
which were considered in the previous denial and the 
additional medical evidence provides no basis to relate the 
presence of any current right hip pathology to service or any 
incident therein.

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current right hip 
pathology and the appellant's period of active duty, the 
appellant's claim for entitlement to service connection for a 
right hip disorder is not reopened. 

II. Entitlement to service connection for kidney stones.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the appellant has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the appellant had a chronic condition in service, or during 
an applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In addition, there are some disabilities, including calculi 
of the kidney, bladder, or gall bladder, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In April 1996, the appellant filed a claim for service 
connection for residuals of kidney stones.  A rating decision 
in February 1997 denied service connection for kidney stones 
finding the claim to be not well grounded.

At her hearing in September 1998, the appellant claimed that 
she was told in 1979 that she had kidney stones.  She 
indicated that had been treated at the time for severe flank 
pain and extreme pain and difficulty urinating.  She was 
hospitalized for three days, and could not urinate.  Then one 
day "everything just came out."  Apparently nothing was 
found in a strainer she was using, because there may have 
been a hole in it.  She stated that the medical opinion was 
that she had passed a stone.  She was not hospitalized or 
treated again during service for a kidney stone condition.  

As noted above, from the time of separation until she was 
remarried, she had no money and did not seek any medical 
treatment.  She has received no private medical treatment, 
and has only received outpatient treatment at MacDill AFB 
Hospital, or through the VA for kidney stones.

A review of the appellant's service medical records reveal 
hospitalization for 3 days for a complaint and treatment for 
abdominal pain in the lower right quadrant in June 1979.  The 
admitting impression was a possible renal stone or urinary 
tract infection.  The final diagnosis was a bladder spasm 
secondary to a urinary tract infection.  The remainder of the 
service medical records and the separation examination are 
negative for any treatment or diagnosis of kidney stones.

A left kidney stone was first diagnosed on a VA kidney 
sonogram in January 1997, over 14 years after service. It was 
noted that due to the veteran's "large body habitus" the 
study was limited.  There was some posterior shadowing in the 
mid portion of the left kidney which was consistent with a 
small calculus.  There was also some mild hydronephrosis in 
the left kidney.  The right kidney appeared normal.  The 
bladder appeared normal in size and shape with an echogenic 
focus posterior to the left portion of the bladder which may 
represent a distal left urethral stone, but this was 
questionable.

None of the medical evidence on file suggests a relationship 
with the appellant's currently diagnosed left kidney stone 
and any incident or injury incurred in service.

The Board notes that additional medical evidence was 
submitted to the Board after the claims file was forwarded to 
the Board for adjudication. The service representative waived 
consideration of this evidence by the office of local 
jurisdiction under 38 U.S.C. 1304.  This evidence consists of 
a statement dated in June 1999 by a VA physician, noting that 
there is definite evidence of renal calculus at the present 
time.  He further noted that the veteran also had 
cinematography and other diagnostic treatment in service.  
The RO was aware of, and considered this in its 
determination.  This additional evidence merely reiterates 
the evidence of record. As such there is no pertinent 
evidence received requiring remand pursuant to 38 C.F.R. 
§ 20.1304.  

Based on the evidence above, the Board finds that there is no 
evidence that the appellant suffered from kidney stones 
during service.  Specifically, the service medical records 
identify the appellant to have had a bladder spasm due to a 
urinary tract infection.  There is no evidence that she 
developed kidney stones during her period of active duty 
service or that the symptoms shown in service are related to 
the current diagnosis of kidney stones.  

After a careful review of the file, the Board finds that the 
claim must be denied as  not well grounded because there is 
no medical opinion, or other competent evidence, linking the 
kidney stones with any in-service occurrence or event.  
Specifically, there was no diagnosis of kidney stones in 
service, nor has any medical examiner attributed the 
appellants kidney stones to her active service.  Thus, a 
direct causal link between the appellant's kidney stones and 
service has not been demonstrated.  The Board has thoroughly 
reviewed the claims file and finds no evidence of any 
plausible claims, nor any claims for which entitlement is 
permitted under the law.

In conclusion, the Board has considered the appellant's 
statements that she has kidney stones from the time of 
service.  Although the appellant's statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The appellant's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings since service indicative of the claimed 
disability.  The appellant lacks the medical expertise to 
offer an opinion as to the existence of current medical 
pathology, as well as to medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence of continuity of relevant symptomatology, service 
connection is not warranted for the disability claimed on 
appeal.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form she completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  The discussion above informs her of 
the types of evidence lacking, which she should submit for a 
well-grounded claim.  However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claim well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the appellant notified VA of the 
possible existence of information which would render her 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for a right hip 
disorder, described as residuals, acute right hip myositis, 
and the benefits sought on appeal are denied. 

Entitlement to service connection for kidney stones is denied 
on the basis that the claim is not well grounded.  




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

